March 34, 1817,
Judge Roans
pronounced the Court’s opinion, as follows ;
*456“ The Court is of opinion that the first Decree is correct, which provides that the agreement among the proceedings should be carried into specific execution, and in effect allows that that execution may be perfected, on application to the Court, from time to time, by any of the parties interested, by means of an account or accounts, the sale of shares, or otherwise ; as to all which, the Decree is considered as only interlocutory. But the Court is of opinion, that the Decree upon the attachment is erroneous, as it subjects the Appellants to that process, for refusing obedience to a Decree, which as yet remains general and uncertain, and the extent of which, as it relates to them, they had no adequate means to ascertain. The last Decree is therefore reversed with costs ; and the cause is to be sent back, to be finally proceeded in pursuant to the principles of the first Decree, which are approved, as above, by this Court